COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-403-CV


IN THE INTEREST OF B.B.
AND B.B., CHILDREN

                                    ------------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

                                I. INTRODUCTION

      Appellant Mother appeals the order terminating her parental rights to Beth

and Becca.2 In four issues,3 Mother argues that the evidence is legally and

factually insufficient to support the trial court’s findings under Texas Family




      1
          … See Tex. R. App. P. 47.4.
      2
       … Pursuant to Texas Rule of Appellate Procedure 9.8(b)(2), we use
aliases for the names of the children.
      3
       … Although Mother lists six issues under her “Issues Presented” section,
only four of those issues are briefed.
Code section 161.001(1)(D) and (E), section 161.001(2), and section 161.003.

We will affirm.

                           II. F ACTUAL B ACKGROUND

      A. Mother’s Background

      Mother grew up in a foster home in New Jersey and completed school

through the eleventh grade. In her teen years, mother was diagnosed with

bipolar disorder and saw a counselor, but she could not recall exactly when she

began taking medication for the disorder.

      Mother now has five children, three of whom were not living with her at

the time of these proceedings: a grown son, who was raised by his father’s

cousin; a grown daughter, whose upbringing Mother refused to discuss because

the daughter was “a rape child”; and a twelve-year-old son, whose

whereabouts and paternity were unknown to Mother. Mother testified that she

talks to her grown children every day, but she was evasive about where they

live. 4 None of these children are involved in the current proceeding.

      The two children at issue are Mother’s two youngest children, Beth—who

was born January 27, 1994—and Becca, who was born April 5, 1995. B.F. is



      4
      … Lazane Wall, who saw Beth and Becca for counseling, said that she
was concerned about how secretive Mother was when asked questions at trial
about her older children. Wall said that Mother did not seem like someone who
wanted her children back.

                                       2
the father of both girls, but he had not seen them since Beth was a year old and

Becca was four months old. Mother was never legally married to B.F.

      At the time of trial, Mother was married to H.G. but had filed a petition

for divorce from him.     Mother testified that she was not currently in a

relationship.

      B.    Referrals in New Jersey

            1.    According to CPS’s Records

      Melinda Hawkins, a CPS investigator, found out through her conversation

with the girls that there had been prior CPS cases against Mother in New Jersey

involving both the grown children and Beth and Becca.          The record that

Hawkins reviewed revealed that there had been multiple CPS cases in New

Jersey and that they all involved domestic violence, drug use, or both.

      In 1988, Mother dropped off her then two-month-old daughter at an

agency office in New Jersey, but no other information was available.

      In 1990, New Jersey CPS received a referral involving Mother’s son, who

was six months old at the time. The father (who is not the same father of Beth

and Becca) pushed Mother, and the baby hit his head on a wall. Mother went

to a women’s shelter after that incident.

      In 1991, New Jersey CPS received a referral that Mother was not in a

stable condition to take care of the children and that she was in need of mental

                                       3
health services.   The file mentioned that this referral occurred after “an

accident” but did not contain information on the type of accident.

      In April 2001, New Jersey CPS received a referral that Mother was living

at the Rescue Mission, that she had been out all day and had failed to return,

and that the children were at the shelter.

      In September 2001, New Jersey CPS received a referral that Mother had

contacted Rescue Mission because she was locked out of her house and could

not find Beth and Becca. The referral stated that Mother had been missing for

a few days prior to that and that the girls were living with a family friend.

      In May 2006, New Jersey CPS received a referral that Beth had lost her

keys and was fearful that she was going to get a beating when she returned

home. The concerns of domestic violence were not substantiated at that time.

      In November 2006, New Jersey CPS received a referral that the girls had

run away due to domestic violence and that they had been staying with a

family friend for a month. During the month that the girls were gone, Mother

did not call to check on the girls’ welfare, and when the girls tried to call

Mother, she did not answer. The girls were thereafter removed from Mother’s




                                       4
custody;5 New Jersey CPS was concerned because the girls had found a crack

pipe in the home and because of Mother’s mental health situation.

            2.    Mother’s Side of the Story

      Mother recalled that there were “quite a few unfounded allegations” of

physical abuse by Mother toward Beth in 2006 in New Jersey.              Mother

described an event when Beth gagged herself at the Atlantic City Shelter;

Mother said that Beth was not trying to kill herself but was merely trying to get

some attention because she was frustrated at the way she was being treated

by the other girls. Mother said that Beth got her attention, but Mother did not

take Beth to the doctor because she was not hurt.

      Mother testified that her daughters came into foster care in New Jersey

because “there was some domestic violence and some drug abuse.” Mother

said that her husband, H.G., was the person committing the domestic violence,

that he hit her with his hand, and that she asked him to leave, “but, you know,

just as [with] everything, people change.” 6 Mother testified that “there were

quite a few instances where the police were called” and that she sought a


      5
       … Prior to November 2006, none of the referrals were substantiated, so
the children were not removed from Mother.
      6
        … Mother did not recall that at one point in New Jersey, H.G. had
thrown a glass container at her and missed, hitting one of her daughters and
cutting her. Mother also did not recall Becca ever telling her that she was
fearful that H.G. would kill Mother.

                                       5
temporary restraining order against H.G. a couple of times, but she did not

recollect whether she followed through and obtained a permanent restraining

order against him.   Mother said that her daughters were scared about the

violence in the home between Mother and H.G. In November 2006, for her

daughters’ safety, Mother placed the girls with a friend until the domestic

violence issue could be resolved.

      Mother said that she relapsed on cocaine in 2006, after having been clean

for five years, and that her children were removed as a result of her cocaine

use. Mother blamed her relapse on poor decisions. While her daughters were

in foster care in New Jersey, Mother lived in Philadelphia in a sober house.

      Mother’s services in the New Jersey case included attending counseling

and mental health programs, staying clean, and attending required meetings.

During that time, however, Mother was not visiting her children because she

was living in Pennsylvania and the girls were living in New Jersey. Mother

worked her service plan in the New Jersey case, and her daughters were

returned to her.

      When the girls were returned to Mother, her understanding was that New

Jersey CPS was supposed to contact Texas CPS and that together, over six

months, the two agencies would work with Mother to help make her transition

smooth. Mother, however, was not contacted by anyone from Texas CPS

                                      6
when she moved here, so she attempted to seek services and assistance on her

own.

       C.    Referrals in Texas

       The first referral came in to Texas CPS regarding the safety and possible

neglect of the girls on November 9, 2007, while the girls were living with

Mother at an apartment complex in Arlington. The girls were found in the

apartment complex at 10:00 p.m., and when law enforcement arrived and

questioned the girls, they said that they lived in the Family Life Shelter in

Arlington, that Mother was no longer there, and that she was not answering her

phone. Hawkins noted the similarity between this referral and the April 2001

referral in New Jersey.

       Three days later on November 12, 2007, the shelter requested that

Mother complete a drug test, but she refused. Mother was very upset about

the investigation; she took the girls and left the shelter.

       Another referral came in on November 28, 2007, which was very similar

to the November 2006 referral in New Jersey, and which alleged that the girls

were at an apartment complex with one of Mother’s friends who was unable

to care for the girls. Mother had told her friend that she would be gone for a

weekend. Two days after Mother left, she called the girls and said that she

was coming back to get them, but two weeks had elapsed with no sign of her.

                                        7
Beth became sick and was running out of her bipolar medication,7 so the friend

could no longer keep the girls.

      Hawkins discovered that Beth had only two or three pills of her bipolar

medication left and that she also had a cough. Hawkins said that because they

could not contact Mother, they did not know how to refill Beth’s medicine,

which had been prescribed by a doctor in New Jersey.8

      Hawkins testified that when the referral came in to Texas CPS, the

caseworkers were concerned about the situation that the girls might be in by

living in Mother’s apartment because it did not have adequate furniture and

there was no heat. There were also domestic violence concerns, stemming

from H.G.’s living with Mother.

      D.    Removal in Texas

            1.    According to CPS’s Records

      The day that Hawkins removed the girls—November 28, 2007—she tried

to locate Mother. The girls told her that Mother “hung out” at a friend’s house.

When CPS went to the house to look for Mother, the occupants said that they



      7
       … Mother testified that Beth was diagnosed as bipolar when she was
thirteen and that she takes Seroquel.
      8
      … Hawkins called the phone number on Beth’s bottle of medication, and
the pharmacist provided the phone number for Beth’s doctor. They left a
message for the doctor, but Hawkins does not know what happened after that.

                                       8
had not seen her in a couple of weeks. Hawkins kept trying to call Mother’s

cell phone number, but there was no answer. Hawkins also called the jails and

shelters in Tarrant County but was not successful in locating Mother.

      During the car ride to the foster home, Beth kept calling Mother’s phone,

and it kept saying that the voice mail was full. The girls were upset, but Beth

made the comment, “I can’t believe that she did this again.” Hawkins thought

that the girls seemed used to Mother’s behavior.

      Hawkins disposed of the case as “Reason To Believe for Neglectful

Supervision.” Hawkins said that CPS was concerned about Beth almost running

out of her medicine but that CPS could not add that to the removal allegations

because at the time, they were not able to talk to Mother to determine whether

this was intentional. Hawkins testified that after hearing Mother’s testimony

at trial, CPS would have substantiated the medical neglect as well because Beth

needed the medicine and did not have it for whatever reason.

            2.    Mother’s Side of the Story

      Mother said that she and the girls moved to Texas to get away from what

was going on in Pennsylvania and New Jersey. When they came to Texas,

Beth had only a week’s worth of medication, but she did not run out of her

medications while she was in Mother’s care.




                                      9
      Mother said that she was not in a position to prevent CPS from taking her

daughters into custody when they were removed in late November 2007.

Mother explained that she left her daughters with a neighbor so that they could

attend the same school while Mother “was trying to make some decisions on

what [she] was going to do for their stability.” Mother left her daughters with

her neighbor, even though she did not know the neighbor that well, because her

daughters were friends with the neighbor’s children. Mother gave the neighbor

a cell phone number where she could be reached.

      In December, Mother made contact with the neighbor with whom she had

left the girls and learned that the neighbor had called CPS after two weeks of

caring for the girls and that the girls were in CPS care in Tarrant County.

Mother thinks that two months elapsed before she made contact with her

daughters after they were taken into CPS’s custody. Mother said that her cell

phone did not work during the entire time that the girls were taken into CPS’s

care, and there was no alternate number for them to use to contact her.

Mother agreed that by her leaving the girls and not returning, CPS had grounds

to take the girls into custody.

      E.    Mother’s Service Plan and Compliance Therewith

      Katrina White, the ongoing caseworker for Beth and Becca, received the

case in late January 2008 and met with Mother to work out a new service plan

                                      10
because the initial plan was written before CPS knew where Mother was living.9

Mother’s service plan included (1) weekly visitation with her daughters and

required Mother (2) to attend individual counseling and to abide by the

recommendations of the counselors, (3) to complete a psychological evaluation,

(4) to submit to random drug testing, (5) to attend parenting classes, (6) to

provide a safe, stable, and appropriate home, (7) to become gainfully employed,

and (8) to continue with MHMR and to follow its recommendations. White also

told Mother that it would be good for her to attend Narcotics Anonymous (NA)

meetings.

            1.    Visits

      White scheduled visits around when it was convenient for Mother to

attend,10 yet during the nine and a half months that the case was pending,

Mother made only twelve visits. When Mother attended the visits, she almost

always brought lots of clothing for the girls. White did not have any concern




      9
      … White testified that from the time the girls were removed in late
November 2007 until the time White received the case in late January 2008,
Mother did not communicate with anyone at CPS or with her daughters.
      10
        … Mother told White that she was working at Motorola early in the
case, and so CPS scheduled visits around Mother’s work schedule. It was a
surprise to White when she heard Mother testify at trial that she had worked
only one day during the case.

                                      11
over the visits on February 14, February 21, March 13, March 18, and March

27.

      Mother missed a visit on April 24 and called White on April 30 asking to

reschedule. Mother said that she was no longer living in the apartment but was

living in a women’s shelter after suffering domestic abuse inflicted by H.G.

White rescheduled the visit for May 2, but Mother failed to show up. White did

not hear from Mother after the April 30 call until June 17, and Mother did not

visit from March 28 until June 30. During the time when Mother was in and

out of the picture and then called White, she would say that she did not want

to disappoint the girls, but White did not recall Mother’s asking how the girls

were doing.

      White observed the visits because Mother had a problem with the two

case aides and asked that White be the one to supervise the visits after that.

White testified that not all the visits had been happy. There were a couple of

visits when Beth ended up in tears because Mother was not paying attention

to her.

      During the visit one week before trial, Mother was very upset and

agitated and confronted White about some things the girls had said. White

testified that the girls had taken something out of context that White had told

them or had misunderstood what White had said and conveyed that to their

                                      12
Mother. White explained to Mother what White had actually said to the girls.

Later, Mother started telling the girls things that White did not feel were

appropriate for the visit, and White asked her not to talk about those things

during the visit. Mother proceeded to argue with White, and White told her to

stop arguing or she would have to end the visit. Mother persisted, and White

ended the visit. During this time, White “was a little concerned” about being

around Mother during her time of heightened emotion.

      According to Mother, she visited her daughters every time she could

possibly visit; when she missed a visit, it was because she had moved to a

shelter and did not have transportation. Mother said that her visit the week

before trial went well as between her and the children but that White “didn’t

seem to like that I . . . upset[] my children with some information that was

shared with them, and she wanted to end the visit.” Mother explained that

White was approximately thirty or forty minutes late to the visit and that this

caused tension. Mother said that the girls were upset about a lot of things that

were being said to them during transportation to and from the visits, and they

were visibly upset. So Mother inquired why “certain things were being shared”

with the girls because it was upsetting them. Mother guessed that White did

not feel like Mother should be questioning anything and told Mother that she




                                      13
could stop the visits if Mother wanted to argue. Mother did not feel like she

was arguing but rather making an inquiry.

            2.     Individual Counseling

      Mother attended seven individual counseling sessions at Positive

Influences but stopped going at the end of April because she moved to a

shelter.   Mother therefore did not successfully complete the individual

counseling that was required by her service plan. White said that she thinks

Mother still needs counseling.

            3.     Psychological Evaluation

      Mother completed a psychological evaluation with Dr. Mark Matthews but

did not receive a copy of it and was not aware of the recommendations made

in conjunction with the psychological evaluation.11

            4.     Drug Testing and NA

      White testified that she told Mother where to go to take the hair follicle

test, explained that CPS would pay for all the services, and gave her a deadline

for taking the test, but that Mother did not ever submit a hair follicle sample.




      11
         … Mother recalled sitting in Dr. Matthews’s office, but she did not recall
telling him that she had been hospitalized four or five times for psychiatric
treatment, that she had been hearing and seeing things, that she had been
arrested before, that she believed that there were cameras in her house, or that
she believed that people were following her.

                                        14
White also asked Mother to complete a urinalysis, but she did not. 12 Mother

did, however, supply White with the results of a drug test that she had done

at MHMR in March 2008. Mother went for a drug assessment and did not have

a positive drug test, so she was not admitted into the CATS program. And

although W hite had asked Mother to provide evidence verifying each NA

meeting that she attended with a signature from someone who facilitates the

meeting, Mother offered only a piece of NA stationery.

      During Mother’s testimony at trial, she said that she was never asked to

submit a urinalysis and that the hair follicle test was never set up. Mother

admitted that the longest she had gone without using cocaine is five or six

years and that the last time she used cocaine “was earlier this year.” 13

However, Mother stated that she was now drug-free. She had been a member

of NA for ten years, had been through the steps and was back on step one, had

a sponsor, and had attended up to two meetings a day.

               5.   Parenting Classes

      Mother completed parenting classes and anger management classes.




      12
       … CPS considers test results to be positive if a parent does not take a
requested drug test.
      13
           … The trial took place on September 9 and 12 and October 2, 2008.

                                        15
            6.    Safe, Stable, and Appropriate Home

      White said that Mother has had periods of stable housing and periods of

unstable housing throughout the case. White said that Mother had lived on

Liberty Street, then in a shelter, and at the time of trial was in a two-bedroom

apartment off Arkansas Lane that she began leasing five weeks before trial.14

White visited Mother’s apartment and noted that it had adequate furnishings

and was clean. White testified, however, that it appeared that Mother was

living with H.G. at some point during this case, which concerned White because

the girls had said that H.G. was the reason that Mother had started doing drugs

again and that he had abused Mother both physically and emotionally.

      Mother testified that she lived at four places during the time that CPS had

been involved in this case in Tarrant County: an apartment in Arlington; a

shelter; a residence on Liberty Street; and, at the time of trial, at an apartment

on Arkansas Lane.15 Mother explained her numerous moves by stating that she

moved from the apartments in Arlington because she was trying to do things

on her own for her children but ended up losing her job, time, money, and the



      14
        … Susan Myrosh, the CASA advocate for the girls, testified that Mother
had lived five places during this case: an Arlington shelter, a Fort Worth
shelter, a house on Liberty Street, an Arlington shelter, and her current address.
      15
       … Mother testified that H.G. came back and lived with her in an
apartment in Texas in February 2008.

                                       16
apartment. Mother said that she went to a shelter and had to leave because

there was no availability. Mother spent an extended period of time living in the

house on Liberty Street because her church was assisting her until she found

something more permanent.

      Mother said that during the time that she did not have stable housing, she

was working on it. Mother thought the focus on the time frames that she took

to get stable should not lead the trial court to conclude that she is “a totally

incapable, unstable mother.”

            7.    Employment

      Mother had never provided her caseworker with a pay stub, proof of

employment, or documentation that she is disabled due to her bipolar disorder.

However, White had spoken with Ms. Disney, who worked in the MHMR

building, and Ms. Disney said that she was taking care of Mother’s SSI and

disability but did not provide White with any physical documentation.

      Mother worked at Motorola for one day while the case was pending, but

other than that, she had not worked due to disability. Mother stated that she

was in the process of obtaining Social Security disability income and that Dr.

Patel with MHMR had signed a medical release stating that Mother’s disability

deemed her permanently unable to work, but that she had not heard a final

decision on her ability to receive disability income. Mother said that if the SSDI

                                       17
was not approved, she would “just work [her] way back towards gainful

employment” so that she could provide for herself and her daughters.

      With regard to providing financially for the girls’ physical needs, Mother

said that she would be able to provide food because she was receiving food

stamps, that she would be able to provide clothing because there are resources

in the community that provide clothing, and that she had already begun the

process of getting school supplies for her daughters from the Arlington Life

Shelter. When asked whether she had transportation, she said that she did not

personally have transportation but was centrally located and was only ten

minutes from school and the doctors’ offices.

            8.    MHMR

      White said that other than the one time after the continuation hearing,

Mother had always been very pleasant to her, so White had never had a reason

to believe that Mother was not taking her bipolar medications. White, however,

admitted that she did not have any knowledge that Mother was taking her

bipolar medications and expressed concern that Mother was not taking anything

for her paranoid schizophrenia.

      Mother admitted that she had been diagnosed with bipolar disorder and

said that she was taking her medications daily. Mother was not aware that she

had been diagnosed as paranoid schizophrenic and said that she was not taking

                                      18
any medication for that diagnosis. Mother said that regardless of the diagnosis

Dr. Patel gave her, she was taking the medications he gave her and would

follow up with MHMR.        Mother, however, admitted that she missed four

appointments with Dr. Patel because he was in Fort Worth and that there is no

bus route from Arlington.

            9.    Overall

      White testified that overall, Mother was cooperative and appeared to

want to work her service plan. Every time Mother talked to White, she asked

what she had left to do on her service plan and always gave White some way

to get in touch with her.16 White, however, had numerous concerns.

      White said that there was certainly a concern that if Mother got the girls

back, she would return to H.G. in the future and expose the girls to more

domestic violence. White testified that Mother had used cocaine since she

moved to Texas, and the fact that Mother had failed to remain drug-free is a

risk to the girls because Mother’s use of cocaine would impair her supervision

and decision-making abilities. Mother had the whole case to obtain housing but

failed to do so until August 1, approximately five weeks before the termination

trial; White said that this concerned her because it was not enough time to



      16
       … Despite having contact information, neither White nor Myrosh found
Mother to be very forthcoming with information during the course of the case.

                                      19
show stability. White also had concerns about returning the girls to Mother if

she was not taking medication for a mental illness because the medication

stabilizes the person’s moods and actions, and without stable moods, the

person would not be able to care for her children as effectively.

      White admitted that she took it upon herself to transport Mother to the

majority of the visits because White wanted to award Mother all the

opportunities possible to make the visits.   White believed that Mother had

ample opportunity to work the service plan but that she had not made any

significant changes in her life to regain custody of her daughters. White said

that even if Mother had finished counseling, she would not have done

everything on her plan, except obtain a job, because W hite did not feel like

Mother had proven that she could be stable. In White’s opinion, Mother had

demonstrated an inability to provide a safe environment for her daughters

throughout the New Jersey case and the Texas case involving CPS. White did

not believe that Mother would provide a safe and secure environment for her

daughters if the court returned them to her, nor did White believe that Mother

would be able to care for, nurture, and guide her daughters if CPS ended its

involvement in their lives. White concluded that during the nine and a half

months that the case had been pending, Mother had not shown that she had

established stable housing, stable employment, or emotional stability.

                                      20
       When asked what changes she had made, Mother said that she had

obtained stable housing, was drug-free, attended and diligently worked a

recovery program, was compliant with her doctor appointments and medication,

and was working on obtaining disability pay. Mother said that she stayed in

touch with her caseworker to the best of her ability during the entire case and

that she performed to the best of her ability the services that were asked of

her.

       F.   The Effects of Mother’s Behavior on the Girls

            1.    According to the CASA Advocate

       Myrosh, the CASA advocate, became involved with the case in February

2008. Myrosh said that both girls are in the same grade and had recently

completed and passed the seventh grade prior to the start of trial. Myrosh

described the girls as confused, hurt, and angry and said that they have a lot

of conflicting emotions.

       When Myrosh first met Beth, she was always getting in trouble at school

and being placed on suspension or detention, she was not doing well in her

schoolwork, and she had a bad attitude.     Two or three months later when

Myrosh met with Beth’s teachers, they commented that Beth had changed and

was getting along with her peers, making friends, doing her schoolwork, asking

for extra credit to raise her grades, and becoming more involved in what she

                                      21
was supposed to be doing at school.17 The teacher noted that peace had come

to the classroom because Beth was no longer acting as the ringleader and

perpetuating a hostile environment in the classroom.

      Becca had also been in detention and had been suspended at times but

had improved. She had raised her grades and was treating her sister and other

students in the classroom better.

      Myrosh observed four visits between Mother and her daughters. On one

visit, Myrosh observed Beth crying because Becca was picking on her, and

Mother encouraged Beth to toughen up.

      During another visit that Myrosh observed, Mother felt that there were

some racial issues with the case aide and requested that a new case aide be

assigned. Myrosh had observed the case aide in the visits and found her to be

a very strict rule-enforcer, which Myrosh thought was appropriate for the visits.

Myrosh, however, thought it was inappropriate for Mother to be talking about

this issue in front of her daughters and asked if it could be discussed privately,

but Mother said that they share everything and that it was okay for the girls to

be there.




      17
           … During this time, visits were not taking place.

                                         22
      When asked whether there were any other times that she observed

Mother talking to the girls about something that she thought was inappropriate

to talk about in front of them, Myrosh said that Mother discussed this case with

her daughters and with the caseworker (while her daughters were present) and

that there was

      this air of keeping secrets with the girls, talking with or just making
      like snide remarks or rolling the eyes if a case aide or the
      caseworker said something, or just basically not making the
      environment to be a -- to be one that is showing total support of
      trying to work on the goals. Not necessarily work on the goals, but
      work on keeping peace and just having things run smooth during
      the visit.

      Myrosh said that there had been a couple of times when the girls went

for a visit and their mother did not show up, as well as times when the

caseworker did not come to the school to pick up the girls because she knew

Mother had not shown up.        The longest period of time that Mother went

without visiting was six weeks. Myrosh said that this occurred during the last

couple of months before trial and that Mother had just returned to visiting

during the weeks preceding trial.

      During those times when visits were not taking place, Beth would call

Myrosh and want to know where her mother was because she had been

counting on a visit that day. The girls also disclosed to Myrosh their frustration

about their mother not showing up at visits. Myrosh said that Beth had told

                                        23
her, “I guess she [Mother] really doesn’t want us,” and Becca had asked, “If

Mom comes around again, what state are we going to live in this time?”

Myrosh said that at that point, the girls were no longer frustrated but were

resigned to the fact that “this is how it is” so “[l]et’s move on.” 18

      Myrosh noted that when Mother came to the visits, the girls would be

excited but would come back angry. When Mother took breaks from visiting,

the girls started acting up more at school and were angry with everyone that

came into their path.    For the first couple of weeks when Mother stopped

visiting, the girls voiced their hurt, but then after they got used to it, they made

a complete turnaround and were open, compliant, and obedient. When Mother

reappeared, the cycle started over again.

      Myrosh believed the girls had come to the realization that Mother is never

going to be stable. The girls wanted things to go well for their mother, but the

girls were scared. Specifically, Beth was fearful of the abuse that she received

from Mother and stepfather, which involved holding her down and hitting her,

and both girls were afraid of the “going in and out constantly.”




      18
        … When the girls were in foster care in New Jersey, Mother was gone
for the whole summer. The girls said that this is the way it had always been;
once their mother got “a guy in her life,” then she was out of the picture for a
couple of months.

                                        24
      Myrosh also visited the girls’ foster home between four and seven times

during the case. In the beginning, Beth ate food out of the trash because she

had no manners, talked rudely about people, and failed to show respect for

other individuals. Myrosh said that Beth’s disrespect was not as strong as it

was in the beginning and that her foster dad had worked with her on her

manners. Myrosh testified that the foster family had worked with the girls on

their behavior; had provided the girls with boundaries and stability, sufficient

food, and proper clothing; and had taken the girls to counseling during the time

that they had housed them.

            2.    According to the Caseworker

      White testified that Becca never seemed to want to talk about the

removal in New Jersey and that Beth would “get very convoluted” when she

talked about it, so White never obtained a good explanation for what happened.

Becca told White that H.G. was the reason Mother started doing drugs again

and that he was the reason the girls would leave the home because he engaged

in domestic violence.

      White testified that both girls were better off psychologically and

emotionally than they were in the beginning. Their hygiene was much better,

they were no longer eating from the trash, they got along much better with

everybody, and Becca had calmed down and was not lashing out at everybody.

                                      25
      White said that although the girls seemed more relaxed and a lot happier

when Mother was not visiting, the girls loved their Mother a lot and had tried

to protect her throughout this case. W hite did not think that the girls would

ever lose hope that Mother would turn her life around but testified that a

continued hope of Mother being in the picture could adversely affect Beth and

Becca.

      White testified that she had been to the foster parents’ home ten times

and felt that the foster parents had adequately provided for Beth’s medical care

in terms of her bipolar disorder. White said that the girls called their foster

home their “home,” that they got along well with the foster family, and that

they really liked being in the foster home, but the girls had a hard time trusting

people and were scared to make another parental bond with someone else.

            3.    According to the Girls’ Counselor

      Lazane Walls testified that she had been counseling the girls every other

week since February 2007 and was still counseling them at the time of trial.

When Walls first started counseling the girls, they said that they had moved to

Texas from New Jersey and that they had lived with relatives (without Mother)

in North or South Carolina before that. The girls shut down emotionally when

Walls asked them how they ended up in foster care and would only say that

they were left with a friend of Mother’s.

                                       26
      Walls knew that Mother was lying when she said that she had visited her

girls every week that they had been in CPS custody because there were two or

three times when the girls were really depressed because Mother did not come

for the visit or call to cancel. Beth was devastated when Mother did not appear

for visits. And Becca said that she considered Mother dead because she had

not been there for her.19 The girls loved Mother and cared deeply about her but

knew that she did not have the capability—due to her mental health issues and

past drug abuse—to be a responsible parent for them. As of the time of trial,

Walls testified that the girls were exhausted with inconsistency: no-shows for

the visits and no calls.

      Wall believed that the girls had trust issues and said that children need

stability because they need to know how to trust.      In this case, Beth was

frustrated with Mother’s behavior and wanted to give her another chance. Beth

had difficulty accepting that Mother is incapable of taking care of them. Becca

did not want to be abandoned anymore and did not want to go back to Mother.

The girls said that they were tired of moving around and that they wanted to

be in a stable environment.




      19
        … The girls said that Mother had a boyfriend and that whenever she
dated, they “became somewhat abandoned.”

                                      27
      Walls testified that the girls had realized that they were not going home.

They had accepted that they were okay in the current foster placement and had

expressed that they really felt good about their foster home because someone

was always there when they needed something. Wall said that the foster home

provided appropriate boundaries and stability for the girls and had a point

system for doing tasks.

      G.    Plans for the Future

            1.    Mother

      Mother’s plan was to continue working on her sobriety by attending NA

meetings and working with her sponsor. Mother also said that she had a plan

in place to stay away from family violence, but she did not elaborate on what

the plan was.

      Mother said that the girls would turn eighteen in only a few years and

that it would not be in their best interest to tear them away from her because

Mother was close to her daughters and had a good relationship with them

despite all the things that they had been through. Mother felt “like the kids

[had] been under a lot of stress, and, you know, told a lot of things and so forth

of their desires, and what they share[d] with [her] versus, you know, what

other people, you know, portray[ed] how they feel [are] two different things.”

Mother testified that the girls wanted to visit with her and that they wanted to

                                       28
come home with her. Thus, Mother testified that she was in a position to care

for the girls,20 that she did not want her parental rights terminated, and that it

was not in the girls’ best interest to terminate her parental rights.

            2.    The Girls

      Myrosh and White testified that the girls initially wanted to go back to

their foster home in New Jersey, but now that they had built relationships and

friendships in Texas, they wanted to stay with their current foster family.

Myrosh testified that the girls had voiced that they wanted to move forward,

so their plan was to stay in foster care, go through the PAL Program, and go

to college. The girls, however, had always told Mother that they wanted to

come home and were excited about coming home. Myrosh also said that Beth

did not want to hurt Mother’s feelings because Beth cared for her but that Beth

did not want to live with Mother.        Myrosh believed that the girls were

reluctantly agreeing to stay in foster care because that was what they believed

that others wanted them to say.

      The girls told Walls and White that they wanted stability but that they did

not want to be adopted. The girls told White that they wanted to have some




      20
        … Beth told White that Becca had told her that Mother wanted Becca
to “be okay” with H.G. living in the home so that the girls could come home to
her and H.G.

                                       29
contact with Mother, and Beth told Walls that when she turns eighteen, she

wants to help Mother.

             3.     CASA

      Myrosh      did   not   believe   that   Mother   had   accepted    appropriate

responsibility for the situation her girls were in, nor did she think that if the girls

were placed back with Mother that they would have a safe and secure

environment that would appropriately enhance their physical and emotional

needs. Instead, Myrosh was concerned for the girls’ safety due to Mother’s

pattern of coming in and out of their lives and believed that continued contact

with Mother would put the girls in an emotional upheaval. Myrosh therefore

believed that Mother’s parental rights should be terminated because when

Mother is in the picture, the girls are angry, and when she is not, they relax and

start looking toward the future.

             4.     Counselor

      Walls believed that the girls should stay at their current foster home

because the home had been stable for them. They loved their school, their

foster parents, and the environment.           They realized that they would go to

school, come home, and still be living in the same place the next day, which is

stability that they had not previously enjoyed. But because Beth told Walls that

she would be devastated if she could not have visits with Mother, Walls

                                          30
suggested that the trial court allow Mother monthly visits if she could commit

to keeping them but noted that sporadic visits would be devastating to the girls.

Walls said that so long as Mother (1) demonstrated that she was able to visit

with her daughters on a continual basis or to call when she could not be there,

(2) stayed drug-free, and (3) followed her doctor’s recommendations for taking

her medications, Walls believed that Mother’s parental rights should not be

terminated. However, Walls testified that the girls needed closure and that

termination of Mother’s rights would be best if she could not demonstrate

consistency.

            5.    CPS

      White believed that Beth and Becca needed closure. White did not have

any concerns about the foster home and believed that the foster parents loved

the girls and were willing to take care of their physical, emotional, mental, and

spiritual needs now and through adulthood. White therefore believed it would

be in the girls’ best interest to keep them with their foster parents and to

terminate the parental rights of Mother.

      H.    Trial Court’s Disposition

      After hearing the above evidence and reviewing Mother’s MHMR records

that were admitted into evidence, the trial court found that it was in the best

interest to terminate Mother’s parental rights to her daughters. The trial court

                                        31
thereafter signed a judgment terminating Mother’s parental rights after finding

by clear and convincing evidence that Mother had knowingly placed or

knowingly allowed the children to remain in conditions or surroundings which

endangered the physical or emotional well-being of the children and engaged in

conduct or knowingly placed the children with persons who engaged in conduct

which endangered the physical or emotional well-being of the children; that

Mother has a mental or emotional illness or a mental deficiency that renders her

unable to provide for the physical, emotional, and mental needs of the children

and that the illness, in all reasonable probability, would continue to render

Mother unable to provide for the children’s needs until their eighteenth

birthdays; and that termination of the parent-child relationship with Mother was

in the children’s best interest. This appeal followed.

                 III. Burden of Proof and Standards of Review

      A   parent’s   rights   to   “the   companionship,    care,   custody,   and

management” of his or her children are constitutional interests “far more

precious than any property right.”         Santosky v. Kramer, 455 U.S. 745,

758–59, 102 S. Ct. 1388, 1397 (1982); In re M.S., 115 S.W.3d 534, 547

(Tex. 2003). “While parental rights are of constitutional magnitude, they are

not absolute, and just as it is imperative for courts to recognize the

constitutional underpinnings of the parent-child relationship, it is also essential

                                          32
that emotional and physical interests of the child not be sacrificed merely to

preserve that right.”    In re C.H., 89 S.W.3d 17, 26 (Tex. 2002).            In a

termination case, TDFPS seeks not just to limit parental rights but to erase them

permanently—to divest the parent and child of all legal rights, privileges, duties,

and powers normally existing between them, except for the child’s right to

inherit. Tex. Fam. Code Ann. § 161.206(b) (Vernon 2008); Holick v. Smith,

685 S.W.2d 18, 20 (Tex. 1985). We strictly scrutinize termination proceedings

and strictly construe involuntary termination statutes in favor of the parent.

Holick, 685 S.W.2d at 20–21; In re M.C.T., 250 S.W.3d 161, 167 (Tex.

App.—Fort Worth 2008, no pet.).

      In proceedings to terminate the parent-child relationship brought under

section 161.001 of the family code, the petitioner must establish one ground

listed under subdivision (1) of the statute and must also prove that termination

is in the best interest of the child. Tex. Fam. Code Ann. § 161.001 (Vernon

2008); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005). Both elements must be

established; termination may not be based solely on the best interest of the

child as determined by the trier of fact. Tex. Dep’t of Human Servs. v. Boyd,

727 S.W.2d 531, 533 (Tex. 1987).

      Termination decisions must be supported by clear and convincing

evidence. Tex. Fam. Code Ann. §§ 161.001, 161.206(a). Evidence is clear

                                        33
and convincing if it “will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.” Id. §

101.007 (Vernon 2008).        Due process demands this heightened standard

because termination results in permanent, irrevocable changes for the parent

and child. In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see In re J.A.J., 243
S.W.3d 611, 616 (Tex. 2007) (contrasting standards for termination and

modification).

      In reviewing the evidence for legal sufficiency in parental termination

cases, we must determine whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction that the grounds for termination

were proven.     In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).          We must

review all the evidence in the light most favorable to the finding and judgment.

Id. This means that we must assume that the factfinder resolved any disputed

facts in favor of its finding if a reasonable factfinder could have done so. Id.

We must also disregard all evidence that a reasonable factfinder could have

disbelieved. Id. We must consider, however, undisputed evidence even if it is

contrary to the finding. Id. That is, we must consider evidence favorable to

termination if a reasonable factfinder could, and disregard contrary evidence

unless a reasonable factfinder could not. Id.




                                        34
      We must therefore consider all of the evidence, not just that which favors

the verdict. Id. But we cannot weigh witness credibility issues that depend on

the appearance and demeanor of the witnesses, for that is the factfinder’s

province.   Id. at 573–74.    And even when credibility issues appear in the

appellate record, we must defer to the factfinder’s determinations as long as

they are not unreasonable. Id. at 573.

      In reviewing the evidence for factual sufficiency, we must give due

deference to the factfinder’s findings and not supplant the judgment with our

own. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We must determine

whether, on the entire record, a factfinder could reasonably form a firm

conviction or belief that the parent violated section 161.001(1)(D) or (E) and

that the termination of the parent-child relationship would be in the best interest

of the child.   C.H., 89 S.W.3d at 28.       If, in light of the entire record, the

disputed evidence that a reasonable factfinder could not have credited in favor

of the finding is so significant that a factfinder could not reasonably have

formed a firm belief or conviction in the truth of its finding, then the evidence

is factually insufficient. H.R.M., 209 S.W.3d at 108.

                IV. C ONDUCT AND E NVIRONMENTAL E NDANGERMENT

      In her first issue, Mother argues that the evidence is legally and factually

insufficient to establish the endangerment termination grounds. Specifically,

                                        35
Mother argues that TDFPS failed to prove that Mother engaged in an

endangering course of conduct or that Mother allowed the children to live in an

endangering environment.

      Endangerment means to expose to loss or injury, to jeopardize. Boyd,
727 S.W.2d at 533; In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort

Worth 2003, no pet.); see also In re M.C., 917 S.W.2d 268, 269 (Tex. 1996).

To prove endangerment under subsection (D), TDFPS had to prove that Mother

(1) knowingly (2) placed or allowed her children to remain (3) in conditions or

surroundings that endangered their physical or emotional well-being. See Tex.

Fam. Code Ann. § 161.001(1)(D). Under section 161.001(1)(E), the relevant

inquiry is whether evidence exists that the endangerment of the children’s

physical well-being was the direct result of Mother’s conduct, including acts,

omissions, or failures to act. J.T.G., 121 S.W.3d at 125; see Tex. Fam. Code

Ann. § 161.001(1)(E). Additionally, termination under section 161.001(1)(E)

must be based on more than a single act or omission; a voluntary, deliberate,

and conscious course of conduct by the parent is required. J.T.G., 121 S.W.3d

at 125; see Tex. Fam. Code Ann. § 161.001(1)(E).           However, it is not

necessary that the parent’s conduct be directed at the children or that the

children actually suffer injury. Boyd, 727 S.W.2d at 533; J.T.G., 121 S.W.3d

at 125. The specific danger to the children’s well-being may be inferred from

                                      36
parental misconduct standing alone. Boyd, 727 S.W.2d at 533; In re R.W.,

129 S.W.3d 732, 738 (Tex. App.—Fort Worth 2004, pet. denied).                   To

determine whether termination is necessary, courts may look to parental

conduct occurring both before and after the children’s birth. In re D.M., 58
S.W.3d 801, 812 (Tex. App.—Fort Worth 2001, no pet.).

      Stability and permanence are paramount in the upbringing of children.

See In re T.D.C., 91 S.W.3d 865, 873 (Tex. App.—Fort Worth 2002, pet.

denied). A factfinder may infer from past conduct endangering the well-being

of the children that similar conduct will recur if the children are returned to the

parent. See In re D.L.N., 958 S.W.2d 934, 941 (Tex. App.—Waco 1997, pet.

denied), disapproved on other grounds by J.F.C., 96 S.W.3d at 256, and C.H.,
89 S.W.3d at 17. Drug use and its effect on a parent’s life and her ability to

parent may establish an endangering course of conduct. Dupree v. Tex. Dep’t

of Protective & Regulatory Servs., 907 S.W.2d 81, 84 (Tex. App.—Dallas

1995, no writ).

      The record contains substantial evidence of subsection (D) environmental

endangerment and subsection (E) course of conduct endangerment to the

physical or emotional well-being of the children.         Because the evidence

concerning these two statutory grounds for termination is interrelated, we

consolidate our examination of it. See J.T.G., 121 S.W.3d at 126.

                                        37
      The record demonstrates that Mother had a long history of illegal drug

use, dating back to when she was sixteen years old and was offered cocaine.

Mother also had a history of disappearing 21 and of relying on others to parent

her daughters while she was away. Because of Mother’s disappearances, the

girls did not experience stability in their home environment; the record revealed

that the girls’ foster placement might be the longest that they had ever lived in

one place. The record also revealed that there were domestic violence issues

between Mother and H.G., which the girls witnessed, and that Beth was fearful

of the abuse that she had received from Mother and her stepfather, which

involved holding her down and hitting her.

      We have carefully reviewed the entire record. Giving due deference to

the trial court’s findings, we hold that a reasonable trier of fact could have

formed a firm belief or conviction that Mother knowingly placed Beth and Becca

in conditions and engaged in conduct that endangered their physical or

emotional well-being. See Tex. Fam. Code Ann. § 161.001(1)(D), (E); J.F.C.,
96 S.W.3d at 265–66; C.H., 89 S.W.3d at 25; J.T.G., 121 S.W.3d at 124.




      21
       … In addition to the evidence set forth above, the trial court took judicial
notice that a status review was held on February 6, 2008, and that a
permanency review was held on June 25, 2008, and that Mother had been
gone two months prior to those two hearings.

                                        38
Although Mother loved the children and had made some effort to comply with

her service plan, the record reflects her ability to refrain from drugs was short-

term and that when she was abusing drugs, dating, or both, she could not

provide a safe and stable environment for the children. See In re J.C.J., No.

05-05-01555-CV, 2006 WL 2348987, at *7 (Tex. App.—Dallas Aug. 15,

2006, no pet.) (mem. op.) (holding that evidence was legally and factually

sufficient to show that father engaged in conduct that endangered his children’s

well-being by not staying off drugs, by not staying on his medications, and by

not providing a safe and stable environment for the children); see also In re

M.R., 243 S.W.3d 807, 819 (Tex. App.—Fort Worth 2007, no pet.) (holding

that record contained legally and factually sufficient evidence of both

endangerment grounds when, among other things, it showed that mother

exposed children to domestic violence and refused to participate in her CPS

service plan). Accordingly, we hold that the evidence is legally and factually

sufficient to support the trial court’s findings on environmental endangerment

and course of conduct endangerment. We overrule Mother’s first issue.22



      22
        … Texas law provides that parental rights may properly be terminated
when a trial court has made a finding under either section 161.001(1) or
section 161.003, plus a best interest finding under section 161.001(2). See
In re W.E.C., 110 S.W.3d 231, 240 (Tex. App.—Fort W orth 2003, no pet.).
Because we have held that termination was proper under section 161.001(1)(D)
and (E), we need not address Mother’s second and third issues in which she

                                       39
              V. T ERMINATION OF M OTHER’S P ARENTAL R IGHTS W AS
                        IN T HE C HILDREN’S B EST INTEREST

      In her fourth issue, Mother challenges the legal and factual sufficiency of

the evidence to support the finding that the termination of her parental rights

to Beth and Becca was in their best interest.

      A.    Standard of Review for Best Interest

      There is a strong presumption that keeping a child with a parent is in the

child’s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). Prompt

and permanent placement of the child in a safe environment is also presumed

to be in the child’s best interest. Tex. Fam. Code Ann. § 263.307(a) (Vernon

2008). The following factors should be considered in evaluating the parent’s

willingness and ability to provide the child with a safe environment:

            (1) the child’s age and physical and mental vulnerabilities;

            (2) the frequency and nature of out-of-home placements;

            (3) the magnitude, frequency, and circumstances of the harm
            to the child;

            (4) whether the child has been the victim of repeated harm
            after the initial report and intervention by the department or
            other agency;




challenges the trial court’s termination of her parental rights based on grounds
listed under section 161.003. See Tex. R. App. P. 47.1.

                                      40
(5) whether the child is fearful of living in or returning to the
child’s home;

(6) the results of psychiatric, psychological, or developmental
evaluations of the child, the child’s parents, other family
members, or others who have access to the child’s home;

(7) whether there is a history of abusive or assaultive
conduct by the child’s family or others who have access to
the child’s home;

(8) whether there is a history of substance abuse by the
child’s family or others who have access to the child’s home;

(9) whether the perpetrator of the harm to the child is
identified;

(10) the willingness and ability of the child’s family to seek
out, accept, and complete counseling services and to
cooperate with and facilitate an appropriate agency’s close
supervision;

(11) the willingness and ability of the child’s family to effect
positive environmental and personal changes within a
reasonable period of time;

(12) whether the child’s family demonstrates adequate
parenting skills, including providing the child and other
children under the family’s care with:

      (A) minimally adequate health and nutritional care;

      (B) care, nurturance, and appropriate discipline
      consistent with the child’s physical and psychological
      development;

      (C) guidance and supervision consistent with the
      child’s safety;



                           41
                   (D) a safe physical home environment;

                   (E) protection from repeated exposure to violence even
                   though the violence may not be directed at the child;
                   and

                   (F) an understanding       of the    child’s   needs   and
                   capabilities; and

            (13) whether an adequate social support system consisting
            of an extended family and friends is available to the child.

Id. § 263.307(b); R.R., 209 S.W.3d at 116.

      Other, nonexclusive factors that the trier of fact in a termination case

may use in determining the best interest of the child include (1) the desires of

the child, (2) the emotional and physical needs of the child now and in the

future, (3) the emotional and physical danger to the child now and in the future;

(4) the parental abilities of the individuals seeking custody, (5) the programs

available to assist these individuals to promote the best interest of the child, (6)

the plans for the child by these individuals or by the agency seeking custody,

(7) the stability of the home or proposed placement, (8) the acts or omissions

of the parent which may indicate that the existing parent-child relationship is

not a proper one, and (9) any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976).

      These factors are not exhaustive; some listed factors may be inapplicable

to some cases; other factors not on the list may also be considered when

                                        42
appropriate. C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of just

one factor may be sufficient in a particular case to support a finding that

termination is in the best interest of the child. Id. On the other hand, the

presence of scant evidence relevant to each factor will not support such a

finding. Id.

      B.       Best Interest Analysis

      Because Mother claims that no legally and factually sufficient evidence

exists to establish that termination of her parental rights is in the children’s best

interest, we begin our analysis with the factors listed in family code section

263.307(b).

      With regard to the first statutory factor, the children involved were

thirteen and fourteen at the time of trial. Beth had been diagnosed with bipolar

disorder, and Becca had been diagnosed with ADHD and required medication

to stabilize her mood.23

      Under the second factor, the record revealed that CPS was able to place

Beth and Becca in the same foster home; the girls were never moved to another

foster home or returned to Mother after they were removed from her in Texas.

The record contains evidence that the girls had previously lived in a foster home




      23
           … Becca was diagnosed with ADHD while in CPS care.

                                         43
in New Jersey but were returned to Mother after she completed her New Jersey

service plan.

      With regard to the third, fourth, and ninth factors, the girls were exposed

to domestic violence incidents involving Mother and the girls’ stepfather, H.G.

The girls were also harmed by Mother’s numerous disappearances, both before

and after the removal. The record also revealed that the girls had been exposed

to Mother’s drug paraphernalia.

      With regard to the fifth factor, the record revealed that Beth was fearful

of the abuse that she had received from Mother and H.G., which involved

holding her down and hitting her, and that both girls were afraid of Mother’s

“going in and out [of their lives] constantly.”

      With regard to the sixth factor, the record did not include psychiatric,

psychological, or developmental evaluations of the children; however as

mentioned above, several people testified that Beth was on medication for

bipolar disorder and that Becca was on medication for ADHD and mood

stabilization. The record also demonstrated that Mother had been diagnosed

with bipolar disorder and that she had a history of “paranoid ideation.”

      The record was replete with evidence of the seventh and eighth factors.

As set forth above, domestic violence was present when H.G. was in the home.

Additionally, the record revealed that Mother had used cocaine, alcohol, and

                                       44
marijuana and that her most recent cocaine use was during the same year as

the trial.

       With regard to the tenth and eleventh factors, Mother did not successfully

complete the individual counseling that was required by her service plan. White

believed that Mother had ample opportunity to work the service plan but that

Mother had not made any significant changes in her life to regain custody of her

daughters.

       The twelfth factor—whether the child’s family demonstrates adequate

parenting skills—is hard to quantify because Mother appeared to relegate the

parenting of her daughters to neighbors so that she could disappear. Moreover,

when Hawkins called the girls’ father, he stated that he could not believe that

New Jersey CPS “would give a crackhead back her kids” and that Mother “is

going to get them kids killed.” 24 Additionally, with regard to Mother’s ability to

provide the girls with a safe home environment, Mother had filed for divorce

from H.G. However, Mother’s housing situation had been in flux throughout

the case, and she admitted that it would be affected again if her disability

income was not approved. And though Mother said that one thing she learned




       24
        … The girls’ father said that there had been a drive-by shooting at one
of the homes that Mother had lived in and that the girls had been there at the
time of the shooting.

                                        45
from her parenting class is how to address her teenage daughters and respond

to them as they go through adolescence, the record revealed that Mother had

what CPS deemed to be inappropriate discussions with her daughters regarding

the case.

      Mother testified regarding the final statutory factor that she did not have

family members available to take her daughters. White testified that Mother did

not have an adequate social support system to help her with her daughters, and

Mother’s MHMR records revealed that her support system included “few

friends.”

      Regarding the first Holley factor, the girls did not testify at trial, but they

had expressed their desires to several people who testified at trial. The record

revealed that the girls did not want to disappoint Mother and told her that they

wanted to live with her, but the girls told others that they wanted to stay with

their current foster family in order to have stability.

      Regarding the second factor—the children’s present and future physical

and emotional needs—Beth needed to continue taking medication for bipolar

disorder, and Becca needed to continue taking medication for ADHD and mood

stabilization. Additionally, both girls spoke of wanting stability, and the record

reflected that the girls had not lived in a stable home other than their foster

home.       The record also demonstrated the girls’ need for consistency as

                                        46
Mother’s inconsistent visiting pattern sent the girls on an emotional roller

coaster, affecting all areas of their lives.

      The third and eighth factors—the emotional and physical danger to the

children now and in the future and the acts or omissions of the parent which

may indicate that the existing parent-child relationship is not a proper

one—were at the heart of this case. Myrosh testified that continued contact

with Mother would put the girls in an emotional upheaval and that she (Myrosh)

was concerned for the girls’ safety due to Mother’s pattern of coming in and

out of their lives.   Beth told Myrosh that she would rather not go back to

Mother because she is fearful of the abuse she experienced from Mother and

H.G. and is fearful of being left again.

      Regarding the fourth factor—the parental abilities of the individuals

seeking custody—Myrosh testified that the current foster placement provides

the girls with a safe and secure environment that appropriately enhances their

physical and emotional needs. The record revealed that the foster parents have

worked with the girls on their behavior; have provided the girls with appropriate

boundaries and stability, sufficient food, and proper clothing; and have taken

the girls to counseling during the time that they have housed them.

      Concerning the fifth factor, Mother attempted to better herself by

attending parenting classes, anger management classes, and NA and by

                                        47
completing her psychological evaluation and drug assessment. However, she

failed to consistently visit with the children; to complete her individual

counseling sessions; to submit a hair follicle for drug testing; and to establish

stable housing, stable employment, and emotional stability.

      Regarding the parties’ plans for the children—the sixth factor—Mother

testified that she was in a position to care for the girls and that it was not in

their best interest to tear them away from her. Myrosh believed that Mother’s

parental rights should be terminated so that the girls could relax and start

looking toward the future, and White agreed, stating that it is in the girls’ best

interest to keep them with their foster parents.

      Regarding the stability of the proposed placement—the seventh

factor—the evidence demonstrated that terminating Mother’s parental rights

would allow the girls to remain in their current foster placement—the place

where they have lived the longest—which would allow them to have the

stability that was lacking when they lived with Mother.

      Finally, concerning the ninth factor—any excuse for the parents’ acts or

omissions—Mother said that she was accountable for the poor decisions that

she had made in her life and for how her decisions had affected her children.

Although Mother said that she did not appear for any visits during all of May

and most of June because she was in a shelter and did not have the resources

                                       48
to travel to the visits, she agreed that it is neglectful for a parent to disappear

for a few months and not let the child know where he or she is.            Mother

admitted that her daughters witnessed domestic violence when they lived with

her and that she did not believe it was appropriate for them to witness that.

Mother also admitted that Beth and Becca witnessed Mother’s drug use and

found a crack pipe in the house in New Jersey. Mother said that she had been

diagnosed with bipolar disorder and that for the majority of her life, she had

depended on the government for assistance. Mother agreed that she had not

shown a lot of stability throughout the case but said that was due to her lack

of income; however, Mother would not agree that she had a history of

abandoning her daughters.

      In sum, the record demonstrates that CPS agencies from two

states—New Jersey and Texas—had extensive involvement with Mother.

Mother’s history of drug use and disappearances, difficulty maintaining stable

housing, and inappropriate choice for a spouse, which put her children in danger

by exposing them to domestic violence, all demonstrate that it was in the

children’s best interest that Mother’s parental rights be terminated. See Tex.

Fam. Code Ann. § 161.001(2).

      Giving due consideration to evidence that the factfinder could have

reasonably found to be clear and convincing, and based on our review of the

                                        49
entire record, we hold that a reasonable trier of fact could have formed a firm

belief or conviction that the termination of Mother’s parental rights would be

in the children’s best interest. See In re K.A.S., 131 S.W.3d 215, 226–30

(Tex. App.—Fort Worth 2004, pet. denied) (holding that evidence was legally

and factually sufficient to support best-interest finding because there was

domestic violence in home, child had attempted suicide, mother had lengthy

history of noncompliance in taking medications for her bipolar disorder and had

rages and struck children when noncompliant, oldest child’s bipolar disorder and

post-traumatic stress disorder would contribute to problems in home, and

children were secure in their temporary placements in foster care); In re M.B.,

No. 02-07-00280-CV, 2008 WL 2930530, at *14 (Tex. App.—Fort Worth July

31, 2008, no pet.) (mem. op.) (holding that evidence was factually sufficient

to support jury’s finding that termination of appellant’s parental rights was in

children’s best interest because TDFPS had received eight to ten referrals about

appellant, appellant had difficulty maintaining safe and stable housing, appellant

had an inconsistent employment history with no guaranteed income, and

appellant made inappropriate choices by living with a sex offender and engaging

in domestic violence). Accordingly, we hold that the evidence is legally and

factually sufficient to support the trial court’s best-interest finding. We overrule

Mother’s fourth issue.

                                        50
                               VI. C ONCLUSION

      Having overruled Mother’s dispositive first and fourth issues, we affirm

the trial court’s judgment terminating her parental rights to Beth and Becca.




                                                 SUE WALKER
                                                 JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: May 7, 2009




                                      51